


DEX MEDIA, INC.
SEVERANCE PLAN—EXECUTIVE VICE PRESIDENT AND ABOVE
PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION
(Effective as of July 30, 2014)




This document describes the benefits available under the Dex Media, Inc.
Severance Plan—Executive Vice Presidents and Above (formerly known as Dex One
Corporation Severance Plan—Senior Vice President) (the “EVP Plan”). The EVP Plan
replaces and supersedes the SuperMedia Inc. Executive Transition Plan and the
Dex One Corporation Severance Plan—Senior Vice President, R. H. Donnelley
Executive Severance Policy, the R. H. Donnelley Employee Continuity Plan, the
Dex Media, Inc. Management Separation Plan, the Special Transitional Leave of
Absence Program for Dex Media and any other plan or program (excluding
Employment Agreements, as defined in Section 4.5.6) of the Employer that
purports to provide severance or separation pay or benefits to employees at the
level of Executive Vice President or above. Dex Media, Inc. (the “Company”) has
established the EVP Plan to provide benefits to certain employees (hereinafter
an “Employee” or, collectively, “Employees”) of the Company and its Affiliates
(hereinafter collectively referred to as the “Employer”) in the event of
termination of their employment under the circumstances described in the EVP
Plan. The EVP Plan is effective as of July 30, 2014, and shall continue in
effect (as it may be further amended from time to time as herein provided) until
terminated as hereinafter provided.
1.
PURPOSE OF THE EVP PLAN

The purpose of the EVP Plan is to provide income to Employees who become
eligible to participate in the EVP Plan pursuant to Section 3.1 (hereinafter
“Participant” or, collectively, “Participants”) while seeking and/or
transitioning to new employment. The EVP Plan is a welfare benefit plan and this
document is intended to constitute both a severance pay plan and its related
summary plan description (“SPD”) under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). Benefits payable under the EVP Plan shall
constitute unfunded general obligations of the Employer payable from its general
assets, and the Employer shall not be required to establish any special fund or
trust for purposes of paying benefits under the EVP Plan. Benefits under the EVP
Plan are not payments for past services. The EVP Plan is available only to
Participants who meet all eligibility requirements as defined herein, and is not
available to any other Employees of the Employer.
2.
PLAN ADMINISTRATOR

2.1.    Designation. The Company’s Employee Benefits Committee shall serve as
the administrator of the EVP Plan (the “EVP Plan Administrator”) for all
purposes, including serving as named fiduciary of the EVP Plan under ERISA.
Contact information for the EVP Plan Administrator is included in the EVP Plan
Information section of this EVP Plan. Any member of the Employee Benefits
Committee shall recuse himself or herself from consideration of the application
of this EVP Plan to them.
2.2.    Authority. The EVP Plan Administrator, in its sole and absolute
discretion, may adopt such rules, regulations, and bylaws and make such
decisions as it deems necessary or desirable for the proper administration of
the EVP Plan. The EVP Plan Administrator shall have sole and absolute
discretionary authority to determine eligibility for benefits, to interpret the
provisions of the EVP Plan, to make all determinations required or permitted
under the EVP Plan, and to take such other actions as it deems appropriate.
Determinations of the EVP Plan Administrator shall be conclusive and binding
upon all affected persons, and there shall be no appeal from any ruling by the
EVP Plan Administrator that is within the EVP Plan Administrator’s authority,
except as provided in this EVP Plan. When making a determination or calculation,
the EVP Plan Administrator shall be entitled to rely upon information furnished
by the Employer's employees and agents. The EVP Plan Administrator may delegate
certain administrative duties under the EVP Plan to personnel within the Human
Resources or Finance functions of the Employer as it deems appropriate.
3.
ELIGIBILITY AND PARTICIPATION

3.1.    Eligibility Requirements. An Employee shall become a Participant in the
EVP Plan if all of the following criteria are met:
(a)
Immediately prior to the date of an Employee’s termination of employment (the
“Termination Date”), the Employee is a regular, full-time employee of the
Employer serving in a position of Executive Vice President, or a more senior
position (hereinafter referred to as an “EVP”);

(b)
The Employee’s employment is terminated either:

(i)
By the Employer for reasons other than “Cause” (as defined in Section 4.5.4); or

(ii)
By the Employee for “Good Reason” (as defined in Section 4.5.5);

(c)
The Employee promptly returns all property of the Employer and pays all amounts,
if any, that the Employee owes to the Employer or agrees to have all such
amounts deducted from the severance benefits to be paid under the EVP Plan
(“Severance Benefits”);

(d)
The Employee timely executes and returns a general release in such form and
containing such terms and conditions as may be required by the Employer (the
“General Release”), within sixty (60) days of the Termination Date and does not
revoke such release within the time permitted under applicable state or federal
law, and reaffirms in writing in the General Release his or her obligations
under any existing agreements or commitments concerning non-competition,
non-solicitation, non-disparagement, confidentiality, trade secrets and
intellectual property (collectively, “Employer Protection Obligations”);
provided that if the Employee is not bound by such Employer Protection
Obligations as of the Date of Termination, the Employer may require that the
General Release include Employer Protection Obligations to which it requires
newly-hired EVP’s to commit prior to their employment with Employer; and

(e)
The Employee is not in one of the excluded categories listed below.

3.2.    Eligibility Exclusions. The following categories of Employees shall not
be eligible to participate under the EVP Plan:
(a)
Any Employee who does not satisfy the eligibility criteria set forth in Section
3.1;

(b)
Any Employee who voluntarily terminates his or her employment, except under
circumstances that constitute “Good Reason” or is terminated by Employer for
Cause;

(c)
Any Employee who is subject to an Employment Agreement; or

(d)
Any Employee whose employment is terminated due to retirement, death or
disability.

3.3.    Loss of Eligibility. Any Participant who the EVP Plan Administrator
determines: (a) violates an Employer Protection Obligation or otherwise violates
any of the terms and conditions of the General Release executed by the
Participant, or (b) violates any of the terms and conditions of any other
material agreement between Participant and the Employer, or (c) otherwise
engages in conduct that may adversely affect the Employer's reputation or
business relations shall lose his or her eligibility to participate in the EVP
Plan, and shall be liable for reimbursing the Employer for any Severance
Benefits previously received by him or her pursuant to the EVP Plan.
3.4.    Reservation of Employer Rights. Neither this EVP Plan nor any action
taken hereunder shall be construed as: (i) giving any Employee the right to
continue in the employ of the Employer, (ii) interfering in any way with the
absolute, unfettered right of the Employer to terminate any Employee’s
employment at any time for any reason, whether for cause or otherwise, or with
or without notice, or (iii) giving any Employee any right to be eligible for
Severance Benefits under this EVP Plan or otherwise, other than strictly in
accordance with the eligibility provisions and other terms and conditions of
this EVP Plan.
4.
SEVERANCE BENEFITS

4.1.    Regular Severance Benefits. A Participant under Section 3.1 shall be
entitled to receive Severance Benefits as described in this Section 4.1
(“Regular Severance Benefits”), unless the Termination Date occurs within two
(2) years following a Change in Control, as defined in Section 4.2, subject to
the terms and conditions of the EVP Plan, as follows:
Regular Severance Benefits
Cash Severance
Benefit Continuation/COBRA Supplement
Bonus for Year of Separation under Employer Bonus Plan
Outplacement Services
Lump sum payment equal to 78 weeks (“Regular Severance Period”) of pay, plus one
and one-half times target bonus (in aggregate, “Cash Severance”).
•    Employer will reimburse Participant for the difference, if any, between (a)
the total cost paid by Participant for continuing health benefits under COBRA
and (b) the active employee rate for the same health benefits elected by
Participant under COBRA, for up to 18 months, but such reimbursement shall cease
upon an Employee otherwise becoming eligible for health benefits (“COBRA
Supplement”).


•    Employer will pay premiums to continue basic life insurance for up to 18
months, but such coverage shall cease upon an Employee otherwise becoming
eligible for such benefit (“Life Insurance Continuation”).
If Participant has worked at least 90 days of the current calendar year at the
Termination Date, prorated bonus will be payable based upon actual Company
performance for the entire performance period at such time as bonuses are
otherwise paid (“Pro Rata Bonus Payout”).
Outplacement services for one year with a reputable firm selected by the
Company.



4.2.    Severance Benefits upon a Change in Control. In lieu of Regular
Severance Benefits described in Section 4.1 above, a Participant shall be
entitled to receive Severance Benefits as described in this Section 4.2 (“Change
in Control Severance Benefits”) if the Termination Date occurs within two (2)
years following a Change in Control, subject to the terms and conditions of this
EVP Plan, as follows:
Change in Control Severance Benefits
Salary Continuation or Cash Severance
Benefit Continuation/COBRA Supplement
Bonus for Year of Separation under Company Bonus Plan
Outplacement Services
Lump sum payment equal to 104 weeks (“Change in Control Severance Period”) of
pay, plus two times target bonus, as Cash Severance.
•    Employer will provide the COBRA Supplement for up to 18 months.


•    Employer will provide Life Insurance Continuation for up to 18 months.
If Participant has worked at least 90 days of the current calendar year at the
Termination Date, Employer will provide a Pro Rata Bonus Payout.
Outplacement services for one year with a reputable firm selected by the
Company.



4.2.1    Change in Control Defined.
(a)
For purposes of determining whether Change in Control Severance Benefits are
payable, a Change in Control shall mean the occurrence of any of the following
events:

(i)
Any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned directly or indirectly by the shareholders
of the Company in substantially the same proportions as their ownership of stock
of the Company), is or becomes the “beneficial owner” (as defined in rule 13d‑3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

(ii)
During any period of twelve (12) consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person (as defined above) who has entered into an
agreement with the Company to effect a transaction described in subsections (i),
(iii) or (iv) of this definition) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two‑thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(iii)
The shareholders of the Company have approved a merger or consolidation of the
Company with any other company and all other required governmental approvals of
such merger or consolidation have been obtained, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (as defined above) becomes the beneficial owner (as defined above) of
more than 30% of the combined voting power of the Company’s then outstanding
securities;

(iv)
The shareholders of the Company have approved a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, and all other required governmental
approvals of such transaction have been obtained; or

(v)
Any other event that would be required to be reported as a “change in control”
on Form 8-K under the Exchange Act or which the Board determines constitutes a
Change in Control.



(b)
For purposes of this EVP Plan, if a Participant’s Termination Date occurs after
the commencement of negotiations with a potential acquirer or business
combination partner but prior to an actual Change in Control, and an actual
Change in Control with such acquirer or business combination partner occurs
within one year after such Participant’s Termination Date, the Termination Date
shall be deemed to occur within two years following a Change in Control and such
Participant shall be entitled to Change in Control Severance Benefits under
Section 4.2.

4.3.    Health Plan Continuation. A Participant’s current health coverage
provided under the Employer’s group health plan, in effect at the Termination
Date, shall terminate on the last day of the month in which the Termination Date
occurs in accordance with the terms of the Employer’s group health plan. Under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), upon
termination of employment, an employee has certain coverage continuation rights.
If a Participant makes an election to exercise his or her COBRA rights, the
Participant and his or her dependents shall be responsible for paying the
maximum permitted cost under COBRA for any continued coverage under the
Employer's group health plans, which are elected pursuant to COBRA, subject to
any reimbursement by the Employer as provided in Sections 4.1 and 4.2. Any
changes that occur during the Severance Period that impact active employees,
including rate changes, will also apply to the Participant’s Severance Benefits
under this Plan. At the conclusion of the Severance Period and for the remainder
of the period of COBRA eligibility, the Participant will be responsible for
paying the maximum permitted cost under COBRA for any continued coverage elected
under COBRA.
4.4.    Other Benefit Plans. All Participants will cease to be Employees on
their Termination Dates and will no longer be eligible to participate in any
welfare or retirement plans maintained by the Employer, except as otherwise
provided in such plans, or as required by applicable law.
4.5.    Definitions and Applications. For purposes of calculating Severance
Benefits under this Section 4, the following definitions or applications shall
be used.
4.5.1    Week of Pay. In determining Cash Severance under Sections 4.1 or 4.2,
and for purposes of Section 5.5.1, a “week of pay” shall be defined as the
Participant’s annual base salary for one year’s service at the rate in effect
immediately preceding (a) in the case of involuntary termination by the
Employer, any notice from the Employer to the Participant of his or her
involuntary termination, or (b) in the case of a termination of his or her
employment by Participant for Good Reason, the first incidence of a condition
giving rise to such Good Reason, in each case, divided by 52.
4.5.2    Bonus. Reference to bonus or to a bonus plan means the Participant’s
participation in the Employer’s annual cash incentive plan applicable to the
Participant, if any, subject to the terms and conditions in effect immediately
preceding (a) in the case of involuntary termination by the Employer, any notice
from the Employer to the Participant of his or her involuntary termination, or
(b) in the case of a termination of his or her employment by Participant for
Good Reason, the first incidence of a condition giving rise to such Good Reason.
Nothing in this EVP Plan creates any obligation of the Employer to create or
maintain any such bonus or bonus plan.
4.5.3    Affiliate. As used in this EVP Plan, reference to Affiliates shall mean
any individual or entity directly or indirectly controlling, controlled by or
under common control with, the specified individual or entity. For purposes of
this EVP Plan, the direct or indirect ownership of over fifty percent (50%) of
the outstanding voting securities of an entity, or the right to receive over
fifty percent (50%) of the profits or earnings of an entity shall be deemed to
constitute control. Such other relationships as in fact result in actual control
over the management, business and affairs of an entity shall also be deemed to
constitute control.
4.5.4    Cause. “Cause” as used in this EVP Plan shall mean: (i) Employee’s
willful and continued failure substantially to perform the duties of his or her
position (other than as a result of total or partial incapacity due to physical
or mental illness or as a result of a termination by Executive for Good Reason,
as hereinafter defined), (ii) any willful act or omission by Employee
constituting dishonesty, fraud or other malfeasance, which in any such case is
demonstrably (and, in the case of other malfeasance, materially) injurious to
the financial condition or business reputation of the Employer, or (iii)
Employee’s conviction of a felony under the laws of the United States or any
state thereof or any other jurisdiction in which the Employer conducts business
which materially impairs the value of Employee’s services to the Employer. For
purposes of this definition, no act or failure to act shall be deemed “willful”
unless effected by Employee not in good faith and without a reasonable belief
that such action or failure to act was in or not opposed to the best interests
of the Employer.
4.5.5    Good Reason. “Good Reason” as used in this EVP Plan shall mean without
such Employee’s consent: (a) material diminution in (i) Employee’s then current
title, but only if such diminution accompanies a diminution in Employee’s
position, duties or responsibilities, or (ii) Employee’s then-current position,
duties or responsibilities; or (b) the assignment to Employee of duties and
responsibilities that are inconsistent, in a material respect, with the scope of
duties and responsibilities associated with Employee’s then current position; or
(c) material reduction in such Employee’s total compensation opportunity under
any and all base salary, annual incentive, long-term incentive, stock award and
other compensatory plans and programs made available to Employee by Employer in
connection with his or her employment, except for any such reduction that
reasonably proportionately adversely impacts all other similarly situated
Employees eligible for Severance Benefits under this EVP Plan, or (d) material
relocation of Employee’s principal workplace without his or her consent (for
purposes of this Section 4.5.5, “material relocation” shall mean a relocation of
Employee’s principal workplace by a distance that exceeds fifty (50) miles, or
(e) at the time of a Change in Control, the successor or acquiring company fails
or refuses to assume the obligations of the Company under this EVP Plan.
Notwithstanding the foregoing, “Good Reason” shall only be found to exist if the
Employee has provided written notice to the Employer of the condition giving
rise to Good Reason within ninety (90) days following the occurrence of the
condition giving rise to Good Reason, the Employer does not cure such condition
within thirty (30) days following the receipt of such notice from Employee, and
Employee resigns within 180 days following the initial existence of such
condition.
4.5.6    Employment Agreement. As used in this EVP Plan, Employment Agreement
refers to a written agreement between an Employee and Employer that includes
provisions related to severance or separation pay or benefits, is executed by
both parties and approved by the Compensation and Benefits Committee of the
Board of Directors of the Company.
5.
PAYMENT OF BENEFITS

5.1.    General. Payment of amounts due under the EVP Plan shall be made as
follows: Cash Severance shall be paid in lump sum within thirty (30) calendar
days after the Participant has executed and returned the General Release,
provided that the Participant has not revoked such release, and any Pro Rata
Bonus Payout shall be paid as provided in Section 4 above. All payments of Cash
Severance and/or Pro Rata Bonus Payout shall be made no later than two and
one-half (2½) months following the end of the calendar year containing the
Participant’s Termination Date. The COBRA Supplement shall be reimbursed by the
Employer to the Employee within 30 days after Employee has paid the applicable
COBRA premium. The Employer shall withhold from any Severance Benefits hereunder
any federal and state income and payroll taxes as required by applicable law.
The Participant shall forfeit the Severance Benefits if he or she does not
execute and return the General Release within 60 days or if he or she revokes
such release within the time permitted under applicable state or federal law.
5.2.    Restrictions on Payment of Benefits to Comply with Code § 409A.
Notwithstanding any other provisions of this EVP Plan to the contrary, if the
EVP Plan Administrator determines in accordance with Sections 409A and 416(i) of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder that (a) a Participant is a Key Employee of the Employer
on his or her Termination Date and (b) following application of all applicable
exceptions and exclusions under Section 409A, a delay in all or a portion of the
Severance Benefits (“409A Delay Amount”) provided under this EVP Plan is
necessary in order to comply with Code Section 409A(a)(2)(B), then any such 409A
Delay Amount shall be delayed for a period of six (6) months following the
Participant’s Termination Date (such delayed distribution period referred to
herein as the “409A Delay Period”). In such event, any 409A Delay Amount that
would otherwise be due and payable to the Participant during the 409A Delay
Period shall be paid to the Participant in a lump sum amount within the first
five calendar days of the month immediately following the end of the 409A Delay
Period. For purposes of this Section 5.2, the term “Key Employee” shall mean an
employee who, on the EVP Plan’s Identification Date, is a key employee as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof.
For purposes of this Section 5.2, the term “Identification Date” shall mean each
December 31st. If a Participant is identified as a Key Employee on an
Identification Date, then the Participant shall be considered a Key Employee for
purposes of this EVP Plan during the period beginning on the first April 1
following a particular Identification Date and ending on the following March 31.
5.3.    Death of Participant. If a Participant dies before Cash Severance and/or
Pro Rata Bonus Payout has been paid in accordance with the EVP Plan, such
amounts shall be paid to his or her estate. Any such payment will completely
discharge the obligation of the Employer under the EVP Plan and shall be paid on
the same basis that the payment would have been made to the Participant had he
or she not died.
5.4.    Incapacity of Participant. If a Participant becomes physically or
mentally incompetent before Cash Severance and/or Pro Rata Bonus Payout has been
paid in accordance with the EVP Plan, the EVP Plan Administrator may make
payment of Cash Severance and/or Pro Rata Bonus Payout in one or more of the
following ways:
(a)
directly to such Participant;

(b)
to the Participant’s legal guardian; or

(c)
to the Participant’s spouse or to any person charged with his or her care or
support.

Any such payment will completely discharge the obligation of the Employer under
the EVP Plan and shall be made on the same basis that the payment would have
been made to the Participant had he or she not become physically or mentally
incompetent.
5.5.    Impact of Re-Employment by Employer. If a Participant obtains employment
with the Employer after the Termination Date but during the Regular Severance
Period or the Change in Control Severance Period, as the case may be, then (a)
all Severance Benefits (other than any Pro Rata Bonus Payout, which shall remain
payable in accordance with Section 4.1 or 4.2 above, as the case may be) not yet
paid or rendered shall immediately cease and (b) it shall be a precondition of
such Participant’s re-employment by such Employer that the Participant shall
repay a prorated portion of the Cash Severance paid under Section 4 in
accordance with this Section 5.5.
5.5.1    Calculation of Repayment. The Cash Severance amount required to be
repaid (“Excess Cash Severance”) shall be equal to the difference between (a)
the total Cash Severance paid under Section 4, and (b) the Cash Severance equal
to the number of weeks of pay that the Participant was not employed by the
Employer following the Termination Date up until the date of re-employment by
the Employer (rounded down to the nearest whole week).
5.5.2    Terms of Repayment. Prior to the Participant being placed on the
Employer’s payroll, (a) the Excess Cash Severance must be repaid by the
Participant to the Employer, and (b) the Participant shall acknowledge in
writing that the repayment of the Excess Cash Severance shall not invalidate in
any way or constitute a termination or waiver of his or her prior executed
General Release of claims or result in inadequate consideration with respect to
such General Release of claims.
5.6.    Deductions. Any amount payable to any Participant shall not be reduced
by reason of the Participant’s securing other employment with an entity
unrelated to or unaffiliated with the Employer.
6.
CLAIMS

6.1.    Procedure. Any questions concerning eligibility to participate in the
EVP Plan and the payment of Severance Benefits under the EVP Plan should be
directed to the EVP Plan Administrator. All claims for Severance Benefits under
the EVP Plan must be submitted, in writing, to the EVP Plan Administrator within
ninety (90) days following the Employer’s termination of the individual’s
employment. If such a written claim for benefits under the EVP Plan is denied by
the EVP Plan Administrator, in whole or in part, the individual submitting the
claim (the “Claimant”) will receive a written explanation of the benefits denial
within ninety (90) days. If a claim is denied, the written explanation will
state:
(a)
the specific reasons why the claim has been denied;

(b)
exact references to the applicable EVP Plan provisions or other documents that
deal with the claim and why it was denied;

(c)
a detailed description of any additional materials or information needed for the
claim to be processed and an explanation of why the materials or information are
needed; and

(d)
an explanation of the EVP Plan’s review procedure which includes information on
how to appeal the denial and a statement regarding the Claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

6.2.    Response and Appeal. If it is anticipated that it will take more than
ninety (90) days to process a claim, the Claimant will be furnished a written
notice of the need for an extension prior to the expiration of the original
ninety (90) day period. Any such notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the EVP Plan
Administrator expects to render its decision on the claim for benefits;
provided, however, that any such extension shall not exceed ninety (90) days. If
a response to a Claimant's claim for benefits (or notice of an extension for
such decision) is not received within ninety (90) days, the claim should be
considered denied and the Claimant may appeal the denial in accordance with the
appeal procedure provided in this Section.
In the event of the denial of a claim in whole or in part, the Claimant (or
Claimant’s duly authorized representative) has the right to file a written
request for a review of the denial with the EVP Plan Administrator within ninety
(90) days after the Claimant receives written notice of the denial. The EVP Plan
Administrator will conduct a full and fair review of the claim for benefits. The
Claimant’s written request appealing the denial of benefits should contain: (i)
a statement of grounds on which the appeal is based, (ii) reference to the
specific provisions in the EVP Plan on which the appeal is based, (iii) the
reason or argument why the Claimant feels the claim should be granted and the
evidence supporting each reason; and (iv) any other relevant documents or
comments the individual wishes to submit to support the appeal. As part of the
appeal process, a Claimant or the Claimant’s duly authorized representative may
submit written comments, documents, records and other information related to the
claim. The Claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
(all of which must not be privileged) relevant to the benefit claim.
Upon receiving such an appeal, the EVP Plan Administrator will consider all
comments, documents, records, and other information submitted by the Claimant or
the Claimant’s duly authorized representative relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The EVP Plan Administrator will normally deliver a
written decision on an appeal within sixty (60) days after the receipt of the
request for review or appeal unless special circumstances (such as the need to
gather and review additional information) require an extension of time, up to an
additional sixty (60) days, for processing the request. If such an extension is
required, written notice of the extension shall be furnished to the Claimant
within the initial 60-day period. The EVP Plan Administrator may require the
Claimant to submit such additional facts, documents, or other material as it may
deem necessary or appropriate in making its review. The EVP Plan Administrator
shall give prompt notice to the Claimant of its decision on the appeal. If a
decision on appeal is not received within the periods specified above, the
Claimant should consider the claim and appeal denied.
In the event that the EVP Plan Administrator confirms the denial of the claim
for benefits on appeal, in whole or in part, such notice to the Claimant shall
set forth, in a manner calculated to be understood by the Claimant, the specific
reasons for such denial, specific references to the EVP Plan provisions on which
the decision is based, a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the benefit claim, and a
statement informing the Claimant of his or her right to bring a civil action
under ERISA Section 502(a).
No legal action for benefits under the EVP Plan shall be brought unless and
until the Claimant: (i) has submitted a written claim for benefits in accordance
with this Section; (ii) has been notified by the EVP Plan Administrator that the
claim is denied; (iii) has filed a written request for a review or appeal of the
denial of the claim in accordance with this Section; and (iv) has been notified
in writing that the EVP Plan Administrator has affirmed the denial of the claim.
7.
BENEFITS OUTSIDE OF THE EVP PLAN

The Employer reserves the right to, and may on a case-by-case basis where
special circumstances so warrant, provide to an Employee or class of Employees
outside the EVP Plan supplemental benefits or benefits of a similar nature (but
not necessarily the same) when no Severance Benefits would have been payable
under the terms of the EVP Plan. If either event occurs, it shall be deemed to
be a single event and not a separate on-going plan or program, it shall not be a
part of the EVP Plan, and it shall create no rights for any Employee other than
an Employee covered by the terms of the specific action taken by the Employer.
8.
ASSIGNMENT OF BENEFITS

Except as required by applicable law or as otherwise specifically allowed under
the terms of this EVP Plan, none of the benefits under the EVP Plan shall in any
manner be assigned, pledged, hypothecated, anticipated, garnished, or in any way
made subject to any lien, and any attempt to do so shall be void.
9.
AMENDMENT AND TERMINATION

This document, which sets forth all of the provisions of the EVP Plan, shall
supersede any and all prior oral or written negotiations, commitments,
understandings and writings with respect to separation, severance or any other
similar benefits for all EVPs who become eligible to receive benefits under the
EVP Plan. The Company may modify, alter, amend or terminate this EVP Plan, in
whole or in part, at any time and in any manner not prohibited by law; provided,
however, that no plan modifications, alterations, amendments or terminations
that result in a reduction or termination of any benefits payable or otherwise
made available under this EVP Plan may be made during the two-year period
following a Change in Control. Notwithstanding any provisions of this EVP Plan
to the contrary, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
this EVP Plan as may be advisable to endeavor to render the Severance Benefits
provided under this EVP Plan in a manner which qualifies for an exemption from
or complies with Section 409A of the Code; provided, however, that the Company
makes no representation, and explicitly disclaims any obligation to ensure that
the Severance Benefits provided under this EVP Plan will be exempt from or
comply with Section 409A of the Code.
10.
BENEFITS FOR TRANSITION PLAN COVERED PARTICIPANTS

Any Participant who was a participant in the SuperMedia Inc. Executive
Transition Plan on April 30, 2013 (a “Transition Plan Covered Participant”), who
incurs a termination of employment with the Company or its Affiliates, may be
entitled to certain additional benefits set forth in the Appendix.


11.
BENEFITS UNDER ANY OTHER SEVERANCE PROGRAM

Notwithstanding the provisions hereof, if a Participant is entitled to receive a
payment or benefit under the EVP Plan and the Participant is also entitled to
receive a payment or benefit under similar circumstances from the Company or an
Affiliate under another plan or agreement, then the Company may reduce the
amount of the corresponding payment or adjust the corresponding benefit to which
the Participant (or the Participant’s estate) is entitled under the EVP Plan if
and to the extent reasonably necessary in order to avoid an unintended
duplication of any such payment or benefit.
    
12.
LEGAL CONSTRUCTION

This EVP Plan is governed by and shall be construed in accordance with the Code
and ERISA and, to the extent not preempted by ERISA, with the laws of the State
of Texas.
EVP PLAN INFORMATION
This EVP Plan is an employee welfare benefit plan within the meaning of ERISA.
The following EVP Plan Information is provided in accordance with ERISA:
Plan Name:
Dex Media, Inc. Severance Plan—Executive Vice President


Plan Sponsor:
Dex Media, Inc.
2200 West Airfield Dive
D/FW Airport, TX 75261


Employer Identification Number (EIN):
13-2740040


Type of Welfare Plan:
Severance plan


Plan Funding:
The EVP Plan is unfunded and all benefits are paid from the general assets of
the Employer.


Plan Administrator:
Employee Benefits Committee
Dex Media, Inc.
2200 West Airfield Dive
D/FW Airport, TX 75261


Agent for Service of Legal Process:
EVP Plan Administrator
Dex Media, Inc.
2200 West Airfield Dive
D/FW Airport, TX 75261


Plan Year:
January 1 through December 31


Plan Amendment or Termination:
Dex Media, Inc. as EVP Plan Sponsor, reserves the right to amend or terminate
the EVP Plan or any EVP Plan benefit at any time or for any reason without prior
approval or notification of any party; provided, however, that no plan
modifications, alterations, amendments or terminations that result in a
reduction or termination of any benefits payable or otherwise made available
under this EVP Plan may be made during the two-year period following a Change in
Control.



Participants’ Rights Under ERISA
Participants in the EVP Plan are entitled to certain rights and protections
under ERISA. ERISA provides that all Participants shall be entitled to:
Receive Information about EVP Plan and Benefits
•
Examine, without charge, at the EVP Plan Administrator's office and at other
specified locations, such as worksites, all documents governing the EVP Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the EVP
Plan, if applicable, with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration
(“EBSA”).

•
Obtain, upon written request to the EVP Plan Administrator, copies of documents
governing the operation of the EVP Plan, including copies of the latest annual
report (Form 5500 Series), if applicable, and updated summary plan description.
The EVP Plan Administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for EVP Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the EVP Plan. The
people who operate the EVP Plan, called “fiduciaries” of the EVP Plan, have a
duty to do so prudently and in the interest of Participants and beneficiaries.
No one, including the Employer or any other person, may fire or otherwise
discriminate against a Participant in any way to prevent him or her from
obtaining a welfare benefit or exercising his or her rights under ERISA.
Enforcement of Rights
If a claim for a welfare benefit is denied or ignored, in whole or in part, a
Participant has a right to know why this was done, to obtain copies of the
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA there are steps a Participant in the EVP Plan may take to enforce
the above rights. For instance, if a Participant requests materials from the EVP
Plan and does not receive them within 30 days, the Participant may file suit in
a Federal court. In such a case, the court may require the EVP Plan
Administrator to provide the materials and pay the Participant up to $110 a day
until the Participant receives the materials, unless the materials were not sent
because of reasons beyond the control of the EVP Plan Administrator. If a
Participant has a claim for benefits which is denied or ignored, in whole or in
part, the Participant may file suit in a state or Federal court. If it should
happen that EVP Plan fiduciaries misuse the EVP Plan's money, or if a
Participant is discriminated against for asserting his or her rights, the
Participant may seek assistance from the U.S. Department of Labor or may file
suit in a Federal court. The court will decide who should pay court costs and
legal fees. If a Participant is successful, the court may order the person the
Participant sued to pay these costs and fees. If a Participant loses, the court
may order the Participant to pay these costs and fees, for example, if it finds
the Participant’s claim is frivolous.
Assistance with Questions
A Participant who has any questions about the EVP Plan should contact the EVP
Plan Administrator. A Participant who has any questions about this statement or
about rights under ERISA, or who needs assistance in obtaining documents from
the EVP Plan Administrator, should contact:
•
the nearest office of the Employee Benefits Security Administration, listed in
the telephone directory; or

•
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210.

A Participant may also obtain certain publications about rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.
DEX MEDIA INC.
SEVERANCE PLAN—EXECUTIVE VICE PRESIDENT AND ABOVE
PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION
(Effective as of July 30, 2014)




EXECUTION PAGE
Dex Media, Inc. has caused this Plan Document and Summary Plan Description for
the Dex Media, Inc. Severance Plan – Executive Vice President to be executed by
its duly authorized officer this the 30th day of July, 2014.
DEX MEDIA, INC.
By the Dex Media, Inc. Employee
Benefits Committee




By:                
Debra M. Ryan, Co-Chair




APPENDIX


Notwithstanding anything to the contrary contained in the EVP Plan, the
following provisions shall apply with respect to a Transition Plan Covered
Participant in order to ensure that the Transition Plan Covered Participant is
provided with the benefits he or she would have otherwise been entitled to under
the terms of the SuperMedia Inc. Executive Transition Plan in effect on April
30, 2013 (the “Transition Plan”). A Transition Plan Covered Participant shall
not be entitled to receive any amount pursuant to this Appendix to the extent
that such amount is otherwise payable to the Transition Plan Covered Participant
under the terms of the EVP Plan.


The provisions in this Appendix other than the Excise Tax Gross-Up provisions in
Article III of this Appendix shall not apply with respect to any Transition Plan
Covered Participant who incurs a termination of employment on or after May 1,
2015.


I.    Severance Benefits


If a Transition Plan Covered Participant incurs a termination of employment
without cause, or if his or her employment is terminated for good reason (within
the meaning of the Transition Plan) before May 1, 2015, such Transition Plan
Covered Participant will receive the following additional benefits that will be
paid at the times set forth in Article V of the EVP Plan.


1.    A single sum cash payment equal to a proportionate amount of the
terminated Transition Plan Covered Participant’s target short term incentive
award for the calendar year in which the Transition Plan Covered Participant’s
employment terminates, based upon the number of days elapsed since the beginning
of such calendar year, less any amount received as a Pro-Rata Bonus Payout under
the EVP Plan;
2.    The COBRA Supplement set forth in Section 4.2 of the EVP Plan will apply
for up to two years (rather than 18 months); and
3.    The terminated Transition Plan Covered Participant will continue to
receive such perquisites (including, without limitation, any flexible allowance
and financial planning services) as were made available to the Participant at
any time during the 12 months preceding the Participant’s actual termination of
employment for two years.
II.    Termination of Employment Due to Death or Disability


In the event that a Transition Plan Covered Participant’s employment terminates
due to death or is terminated by the Company due to Disability (as such term was
defined in the Transition Plan) before May 1, 2015, (a) the Transition Plan
Covered Participant (or the Transition Plan Covered Participant’s estate, as the
case may be) shall be entitled to receive an amount equal to the sum of (1) six
months’ base salary, plus (2) pro rata target bonus for the year in which the
Transition Plan Covered Participant’s employment terminates, payable in the form
of a single-sum cash payment as soon as practicable but not more than sixty days
following such termination of employment, (b) if the Transition Plan Covered
Participant’s employment terminates due to Disability, the Transition Plan
Covered Participant shall be entitled to two years of continuing group health
and welfare benefits (including continuing participation in the Company’s
Executive Life Insurance Program, if any, and conversion of any life or
disability policies) at the Company’s expense, and (c) the Transition Plan
Covered Participant (or estate) will be fully vested in all outstanding
long-term incentive awards, it being understood, however, that, the payout, if
any, with respect to a performance-based award will remain contingent upon the
satisfaction of the applicable performance condition(s).


III.    Excise Tax Gross-Up


1.                                       Gross-Up Payment. If any payment or
benefit received or to be received by a Transition Plan Covered Participant,
hired prior to January 1, 2010, from the Company or its Affiliates pursuant to
the terms of the EVP Plan or otherwise (the “Payments”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue
Code (the “Code”) as determined in accordance with this Appendix, the Company
shall pay the Transition Plan Covered Participant, at the time(s) specified
below, an additional amount (the “Gross-Up Payment”) such that the net amount
the Transition Plan Covered Participant retains, after deduction of the Excise
Tax on the Payments and any federal, state, and local income tax and the Excise
Tax upon the Gross-Up Payment, and any interest, penalties, or additions to tax
payable by a Transition Plan Covered Participant with respect thereto, shall be
equal to the total present value (using the applicable federal rate (as defined
in section 1274(d) of the Code) in such calculation) of the Payments at the time
such Payments are to be made.
 
2.                                       Eligibility. A Transition Plan Covered
Participant must have been hired by the Company or its affiliates prior to
January 1, 2010 to be eligible for any Gross-Up Payment(s).
 
3.                                       Calculations. For purposes of
determining whether any of the Payments shall be subject to the Excise Tax and
the amount of such excise tax—
 
(a)                                  the total amount of the Payments shall be
treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of section
280G(b)(1) of the Code shall be treated as subject to the excise tax, except to
the extent that, in the written opinion of independent counsel or an independent
national accounting or other qualified professional firm selected by the Company
(“Independent Adviser”), a Payment (in whole or in part) does not constitute a
“parachute payment” within the meaning of section 280G(b)(2) of the Code, or
such “excess parachute payments” (in whole or in part) are not subject to the
Excise Tax;
 
(b)                                 the amount of the Payments that shall be
subject to the Excise Tax shall be equal to the lesser of (1) the total amount
of the Payments or (2) the amount of “excess parachute payments “within the
meaning of section 280G(b)(1) of the Code (after applying clause (a), above);
and
 
(c)                                  the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Independent Adviser in
accordance with the principles of section 280G(d)(3) and (4) of the Code.
 
4.                                       Tax Rates. For purposes of determining
the amount of the Gross-Up Payment, a Transition Plan Covered Participant shall
be deemed to pay federal income taxes at the highest marginal rates of federal
income taxation applicable to individuals in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes, if any, at the
highest marginal rates of taxation applicable to individuals as are in effect in
the state and locality of his or her residence in the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes that can be obtained from deduction of such state and local taxes, taking
into account any limitations applicable to individuals subject to federal income
tax at the highest marginal rates.
 
5.                                       Time of Gross-Up Payments. The Gross-Up
Payments provided for in this Appendix shall be made upon the earlier of (a) the
payment to a Transition Plan Covered Participant of any Payment or (b) the
imposition upon a Transition Plan Covered Participant, or any payment by him or
her, of any Excise Tax.
 
6.                                       Adjustments to Gross-Up Payments. If it
is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the written opinion of the Independent Adviser
that the Excise Tax is less than the amount previously taken into account
hereunder, the Transition Plan Covered Participant shall repay the Company,
within 30 days of his or her receipt of notice of such final determination or
opinion, the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state, and local income tax imposed on the Gross-Up Payment being
repaid by the Transition Plan Covered Participant if such repayment results in a
reduction in Excise Tax or a federal, state, and local income tax deduction)
plus any interest received by the Transition Plan Covered Participant on the
amount of such repayment, provided that if any such amount has been paid by a
Transition Plan Covered Participant as an Excise Tax or other tax, he or she
shall cooperate with the Company in seeking a refund of any tax overpayments,
and shall not be required to make repayments to the Company until the overpaid
taxes and interest thereon are refunded to him or her.
 
7.                                       Additional Gross-Up Payment. If it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding or the written opinion of the Independent Adviser that the
Excise Tax exceeds the amount taken into account hereunder (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess within 30 days of the Company’s receipt of notice of
such final determination or opinion.
 
8.                                       Change in Law or Interpretation. In the
event of any change in or further interpretation of section 280G or 4999 of the
Code and the regulations promulgated thereunder, a Transition Plan Covered
Participant shall be entitled, by written notice to the Company, to request a
written opinion of the Independent Adviser regarding the application of such
change or further interpretation to any of the foregoing, and the Company shall
use its best efforts to cause such opinion to be rendered as promptly as
practicable.
 
9.                                       Fees and Expenses. All fees and
expenses of the Independent Adviser incurred in connection with this Appendix
shall be borne by the Company.
 
10.                                 Survival. The Company’s obligation to make a
Gross-Up Payment with respect to Payments made or accrued before the termination
of the EVP Plan shall survive the termination of the EVP Plan unless (a) the
affected Transition Plan Covered Participant’s employment is terminated for
Cause, (b) the Transition Plan Covered Participant fails to execute a release in
accordance with the requirements of the Transition Plan, or (c) the Transition
Plan Covered Participant fails to comply with the restrictive covenants
contained in Exhibit B of the Transition Plan, in which event the Company’s
obligation under this Appendix shall terminate immediately.


11.    Amendment and Termination.


Notwithstanding anything to the contrary contained in the EVP Plan, the Company
reserves the right to amend or terminate the Excise Tax Gross-Up provisions
contained in Article III of this Appendix at any time on or after May 1, 2015.



1

